UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6453


REED ANTHONY KEVIN WRIGHT,

                   Plaintiff - Appellant,

            v.

RAYENA SHEPPARD-OSWALD; BRIAN OSWALD; HEATHER HUBERT, in
her individual and official capacities; SERGEANT SCOTT MATHENY, in his
individual and official capacities; OFFICER M. SMOAK, in his individual and
official capacities,

                   Defendants - Appellees,

            and

GREENVILLE       COUNTY         SHERIFF’S        DEPARTMENT;     CAROLINA
CHILDREN’S HOUSE; ANTHONY WRIFFORD, in his individual and official
capacities; DICKERSON CENTER FOR CHILDREN, now known as Dickerson
Children’s Advocacy Center Inc.; JANE HEMPHILL, in her individual and official
capacities; CAYCE PUBLIC SAFETY DEPARTMENT; OFFICER DREW
PINCIARO, in his individual and official capacities; GREENVILLE RAPE CRISIS
CENTER, now known as Julie Valentine Center; SHAUNA GALLOWAY, a/k/a
Shauna Galloway-Williams, in her individual and official capacities; WYFF4
GREENVILLE; HEARST COMMUNICATIONS, INC.; HEARST PROPERTIES
INC.,

                   Defendants,

THIRTEENTH JUDICIAL CIRCUIT SOLICITOR,

                   Respondent.
Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:14-cv-04646-TMC)


Submitted: January 30, 2018                                  Decided: February 16, 2018


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald L. Smith, DONALD SMITH LAW FIRM, Anderson, South Carolina, for
Appellant. Russell W. Harter, Jr., Carly Davis, CHAPMAN, HARTER & HARTER, PA,
Greenville, South Carolina; A. Johnston Cox, Janice Holmes, GALLIVAN, WHITE &
BOYD, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Reed Anthony Kevin Wright appeals the district court’s order accepting the

recommendation of the magistrate judge and granting summary judgment to Defendants

on Wright’s third amended complaint alleging false arrest and malicious prosecution, in

violation of 42 U.S.C. § 1983, and malicious prosecution, in violation of South Carolina

law. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Wright v. Sheppard-Oswald, No. 6:14-cv-

04646-TMC (D.S.C. Mar. 9 & 10, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3